Citation Nr: 1105910	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
I. 

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities as secondary to diabetes 
mellitus type I.

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities as secondary to diabetes 
mellitus type I.

4.  Entitlement to service connection for onychomycosis of the 
feet and hands as secondary to diabetes mellitus type I.

5.  Entitlement to service connection for high blood pressure.  

6.  Entitlement to service connection for asbestosis.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to October 1962 and 
service in the Coast Guard Reserves from August 4, 1963 to August 
16, 1963, from August 2, 1964 to August 14, 1964, and from August 
1, 1965 to August 13, 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2008, the Veteran requested a hearing before the 
decision review officer; however, in an April 2009 written 
request, he withdrew the request.  

The issue of entitlement to service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type I was diagnosed between 
November 1965 and February 1966, subsequent to his final active 
duty for training (ACDUTRA) period and was not aggravated by a 
period of ACDUTRA, as the last such period was from August 1, 
1965 to August 13, 1965.  
2.  Peripheral neuropathy of the bilateral lower extremities was 
not manifested during service and is not shown to be causally or 
etiologically related to service or any disability incurred 
therein.  

3.  Peripheral neuropathy of the bilateral upper extremities was 
not manifested during service and is not shown to be causally or 
etiologically related to service or any disability incurred 
therein.  

4.  Onychomycosis of the feet and hands was not manifested during 
service and is not shown to be causally or etiologically related 
to service or any disability incurred therein.  

5.  High blood pressure condition was not manifested during 
service and is not shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Diabetes Mellitus, which existed subsequent to service and 
ACDUTRA, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1113, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(a), 3.306 
(2010).

2.  Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by active service.  §§ 1110, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy of the bilateral upper extremities was 
not incurred in or aggravated by active service.  §§ 1110, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  Onychomycosis of the feet and hands was not incurred in or 
aggravated by active service.  §§ 1110, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).
5.  High blood pressure condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 11130, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2007 for the issues of entitlement to service 
connection for diabetes mellitus type I, and entitlement to 
service connection for high blood pressure.   

Regarding the issues of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities as 
secondary to diabetes mellitus type I, entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
extremities as secondary to diabetes mellitus type I, and 
entitlement to service connection for onychomycosis of the feet 
and hands as secondary to diabetes mellitus type I, although the 
appellant received inadequate notice with respect to his claims 
of secondary service connection, the record reflects that the 
purpose of the notice was not frustrated.  In a January 2007 
letter, the RO included an explanation of VA's duty to assist in 
obtaining records and providing a medical examination or opinion 
where necessary.  The letter also requested that the appellant 
sign and return authorization forms providing consent for VA to 
obtain his private medical records and that the appellant submit 
any evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the claim, 
any medical evidence of current disabilities.  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, and assisted the Veteran in 
obtaining evidence.  Regarding the Veteran's claims of service 
connection for diabetes mellitus type I, high blood pressure, 
peripheral neuropathy of the bilateral lower extremities as 
secondary to diabetes mellitus type I, peripheral neuropathy of 
the bilateral upper extremities as secondary to diabetes mellitus 
type I, and onychomycosis of the hands and feet as secondary to 
diabetes mellitus type I, the Board notes that the Veteran has 
not been given a VA examination.  

In disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence is on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Regarding the Veteran's diabetes mellitus type I, there is 
sufficient competent medical evidence of record to make a 
decision on the claim, as there is medical evidence that 
addresses the onset of diagnosis of his disability.  See 38 
C.F.R. § 3.159(c)(4); McLendon.

Furthermore, while the Board notes that the Veteran has high 
blood pressure, peripheral neuropathy of the bilateral lower 
extremities, peripheral neuropathy of the bilateral upper 
extremities, and onychomycosis of the hands and feet, there is no 
indication that these disabilities may be associated with an 
event, injury, or disease occurred in service.  See 38 C.F.R. § 
3.159(c)(4); McLendon.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement to 
service connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current disability 
is proximately due to or the result of a service-connected 
disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
      
It is further noted that additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
order to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, and 
any period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes full-
time duty performed by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  
Presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Thus, service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.
Diabetes Mellitus Type I

The Veteran contends that he was diagnosed with diabetes mellitus 
type I during ACDUTRA in 1966, and was subsequently discharged 
from the Coast Guard Reserves in May 1966 due to the disability.  

The Veteran's January 1962 induction physical examination, 
service treatment records, and his October 1962 release from 
active duty physical examination are negative for complaints, 
treatment, or a diagnosis of diabetes mellitus type I.  

The Veteran's service treatment records first reflect a diagnosis 
of diabetes during the February 1966 physical examination.  The 
examination report contains a notation from the examiner 
indicating that the history of diabetes in this case is confirmed 
by the in-patient hospital work-up; therefore the diagnosis is 
well established and acceptable.  The examiner further noted that 
diabetes mellitus is a disqualifying condition.  Moreover, in the 
report of medical history, the Veteran reported that he has been 
diabetic since November 1965.  The Veteran was discharged from 
service in May 1966 due to this physical disability.  

Post-service private treatment records dated in August 1988 to 
June 2006 demonstrate diagnoses and treatment for diabetes 
mellitus type I.  

In the present case, the Veteran has a current diagnosis of 
diabetes mellitus type I as reflected in his post-service private 
treatment records and service treatment records.  The Veteran's  
service consists of active serve in the Coast Guard from May 1962 
to October 1962 and multiple ACDUTRA periods in the Coast Guard 
Reserves from August 4, 1963 to August 16, 1963, August 2, 1964 
to August 14, 1964, and from August 1, 1965 to August 13, 1965.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA.  The evidence of record demonstrates that on 
the February 1966 report of medical history, the Veteran 
indicated that he was diagnosed with diabetes in November 1965 
and the February 1966 report of medical examination provides a 
diagnosis of diabetes; however, as demonstrated by the Veteran's 
service personnel records, the Veteran was not performing ACDUTRA 
during either of these time periods.  Indeed, the Veteran's last 
period of ACDUTRA was from August 1, 1965 to August 13, 1965, 
several months prior to his diagnosis of diabetes.  Thus, as the 
Veteran's diabetes was not incurred or aggravated while 
performing ACDUTRA, he is not entitled to service connection for 
diabetes mellitus type I.   

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that his peripheral neuropathy of the 
bilateral lower extremities is secondary to his diabetes mellitus 
type I.  The evidence does not show, nor does the Veteran allege, 
that his peripheral neuropathy of the bilateral lower extremities 
was incurred in service.  

Post-service private treatment records dated in September 1997 to 
June 2005 show current diagnoses for peripheral neuropathy of the 
bilateral lower extremities.  The Board notes, however, that 
while the Veteran has claimed that his peripheral neuropathy of 
the bilateral lower extremities is secondary to diabetes mellitus 
type I, and there is a current diagnosis for diabetes, the 
Veteran's diabetes is not related to service.  Thus, service 
connection is not warranted for peripheral neuropathy of the 
bilateral lower extremities secondary to diabetes mellitus type 
I.  Lathan, 7 Vet. App. at 365.

Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends that his peripheral neuropathy of the 
bilateral upper extremities is secondary to his diabetes mellitus 
type I.  The evidence does not show, nor does the Veteran allege, 
that his peripheral neuropathy of the bilateral upper extremities 
was incurred in service.  

A post-service private treatment record dated in June 2005 shows 
a current diagnosis for peripheral neuropathy of the bilateral 
upper extremities.  The Board notes, however, that while the 
Veteran has claimed that his peripheral neuropathy of the 
bilateral upper extremities is secondary to diabetes mellitus 
type I, and there is a current diagnosis for diabetes, the 
Veteran's diabetes is not related to service.  Thus, service 
connection is not warranted for peripheral neuropathy of the 
bilateral upper extremities secondary to diabetes mellitus type 
I.  Lathan, 7 Vet. App. at 365.

Onychomycosis of the Feet and Hands

The Veteran contends that his onychomycosis of the feet and hands 
is secondary to his diabetes mellitus type I.  The evidence does 
not show, nor does the Veteran allege, that his onychomycosis of 
the feet and hands was incurred in service.  

Post-service private treatment records dated in February 2003 to 
November 2006 show current diagnoses for onychomycosis of the 
feet and hands.  The Board notes, however, that while the Veteran 
has claimed that his onychomycosis of the feet and hands is 
secondary to diabetes mellitus type I, and there is a current 
diagnosis for diabetes, the Veteran's diabetes is not related to 
service.  Thus, service connection is not warranted for 
onychomycosis of the feet and hands secondary to diabetes 
mellitus type I.  Lathan, 7 Vet. App. at 365

High Blood Pressure

The Veteran contends that his current high blood pressure 
condition is due to his service.  The evidence does not show, nor 
does the Veteran allege, that his high blood pressure condition 
was incurred in or aggravated his ACDUTRA          service.  

The Veteran's January 1962 induction physical examination, 
service treatment records, and his October 1962 release from 
active duty physical examination are negative for complaints, 
treatment, or a diagnosis of high blood pressure or hypertension.  

Post-service private treatment records dated in June 2001 to June 
2005 demonstrate current diagnoses of hypertension.  

In the present case, there is no competent medical evidence of 
record showing that the Veteran's high blood pressure condition 
had its onset during active service or is related to any in-
service disease or injury.  In addition, there is no indication 
of a high blood pressure condition upon release from active 
service.  The first medical evidence following service indicating 
that the Veteran has a high blood pressure condition is 
approximately 39 years after separation from active service.  The 
long time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
without a medical opinion linking the Veteran's current high 
blood pressure condition to his service, there is no basis for 
granting service connection.  While the Veteran is competent to 
describe the symptoms he has experienced, his opinion does not 
constitute competent medical evidence of causation.  Espiritu, 2 
Vet. App. 492.

In light of the aforementioned, the Board concludes that service 
connection for diabetes mellitus type I, peripheral neuropathy of 
the bilateral lower extremities, peripheral neuropathy of the 
bilateral upper extremities, onychomycosis of the feet and hands, 
and a high blood pressure condition be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claims.  As such, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type I is 
denied.  

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities is denied.  

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper  extremities is denied.  

Entitlement to service connection for onychomycosis of the feet 
and hands is denied. 

Entitlement to service connection for high blood pressure 
condition is denied. 


REMAND

The Veteran claims that his current diagnosis of asbestosis is 
the result of in-service asbestos exposure.  Specifically, he 
stated that he was exposed to asbestos while working as a fireman 
in the Coast Guard.  A July 1962 service personnel record shows 
that the Veteran completed a two-day course in fire fighting.  A 
classification and rating record shows the Veteran's rating as a 
fireman in the Coast Guard in January 1963, July 1963, August 
1963, January 1964, July 1964, January 1965, July 1965, January 
1966, and May 1966.  However, the Veteran also reported that he 
worked for DuPont for several years and was exposed to asbestos 
while working as a pipefitter and a millwright from 1962 to 1970.  
In this regard, the Veteran's January 1962 physical induction 
examination includes the Veteran's report that he worked with a 
radioactive substance on an alathon process at the DuPont Plant.

Regarding claims of service connection for asbestosis or other 
asbestos- related diseases, there is no specific statutory 
guidance, nor has the Secretary promulgated any regulations in 
regard to such claims; however, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must analyze an appellant's claim for service connection for 
asbestosis or asbestos related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies. M21-1MR 
IV.ii.2.C.9.a.  Common materials that may contain asbestos are 
steam pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation.  Id.  Some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment. 
M21-1MR IV.ii.2.C.9.f.

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers can 
produce fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of pleura 
and peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital system 
(except the prostate).  M21- 1MR IV.ii.2.C.9.b.  The latent 
period for the development of disease due to exposure to asbestos 
ranges from 10 to 45 or more years (between first exposure and 
the development of disease).  M21-1MR IV.ii.2.C.9.d.  

The relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  See VAOPGCPREC 4-2000.

Thus, with respect to claims for service connection for a 
disability involving asbestos exposure, VA must make a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.  As the RO has not made 
such determination, on remand the necessary development to make 
this determination must be accomplished.  

The Veteran's post-service private treatment records dated in May 
1994 to August 2005 note diagnoses of asbestosis. 

The Veteran underwent a VA examination in September 2007 in 
connection with his claim of service connection for asbestosis.  
Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with asbestosis.  The examiner 
noted the Veteran reported that while in service he served on a 
ship in California, in which asbestosis was found on the pipe and 
duct insulation, building insulation, wall and ceiling panels, 
carpet underlays, roofing materials, artificial fireplaces and 
materials, patching and spackling compounds, brake pads and 
lining, pot holders and iron board pads, hair dryers, floor 
tiles, electrical wires, textured paints, cements, toasters and 
other household appliances, and furnaces.  The examiner also 
noted the Veteran reported that he worked as a millwright,  in 
maintenance, and a  mild pipefitter for DuPont from 1959 to 1998.  
The examiner indicated, that according to a November 1995 private 
record, a functional inquiry notes that the Veteran has 
asbestosis from DuPont.  Thus, the examiner concluded that based 
on the evidence, the Veteran's asbestosis is not due to his 
service.  The Board finds that opinion inadequate for deciding 
the claim.  

Although the examiner stated in his report that he had reviewed 
the claims file, he did not make any reference to the July 1962 
service personnel record which shows that the Veteran completed a 
two-day course in fire fighting, nor did the examiner reference 
the classification and rating record which shows the Veteran's 
rating as a fireman in the Coast Guard in January 1963, July 
1963, August 1963, January 1964, July 1964, January 1965, July 
1965, January 1966, and May 1966.  In addition, the examiner 
failed to provide adequate reasons and basis for the rationale he 
provided, as the November 1995 private treatment record was not a 
thorough analysis, as there was no mention of the Veteran's 
history of exposure to asbestosis in service.  Once VA undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Thus, a new 
medical examination and opinion are necessary to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to verify the 
Veteran's claimed in-service asbestos 
exposure as a fireman, as well as while 
aboard a ship in California.  All efforts to 
obtain verification should be fully 
documented and the RO/AMC should document any 
negative responses in the claims file, as 
well as inform the Veteran of those 
responses. 

2.  Should the evidence obtained by the above 
searches confirm asbestos exposure during 
service, schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has a current respiratory 
or pulmonary disorder to include asbestosis, 
due to exposure to asbestos in service.  The 
claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly service 
treatment records, service personnel records, 
post-service treatment records, and the 
September 2007 VA examination. 

Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not that the 
Veteran's current asbestosis condition had 
its onset in service or is related to any 
period of active service to include exposure 
to asbestos in service. 

In providing the opinion, the examiner should 
specifically comment on the Veteran's service 
and his claimed exposure as a fireman and 
aboard a ship, as well as his pre- and post-
service employment history as a pipefitter 
and millwright for DuPont from 1962 to 1970.  

A complete rationale for the opinion must be 
provided.  If the examiner determines that an 
opinion cannot be provided without resort to 
speculation, the examiner must discuss why it 
is not possible.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


